Citation Nr: 1632462	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease with cardiomyopathy, status post implantable cardioverter defibrillator (hereinafter referred to as "ischemic heart disease").  

2.  Entitlement to an effective date earlier than August 31, 2010, for the award of special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above, which awarded service connection for ischemic heart disease and SMC at the housebound rate, both effective from August 31, 2010.  

In his December 2013 substantive appeals, the Veteran requested a Board video conference hearing.  However, as will be explained herein, in July 2016, the Veteran elected to withdraw the claims on appeal, which also effectively withdrew his request for a video conference hearing.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in this appeal, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his appeal concerning the issues of entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease and SMC at the housebound rate.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease and SMC at the housebound rate have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a Veteran or by the authorized representative.  38 C.F.R. § 20.204. 

In a June 2012 rating decision, the AOJ awarded entitlement to service connection for heart disease and entitlement to SMC at the housebound rate, both effective from August 31, 2010.  The Veteran perfected an appeal as to the propriety of the effective date assigned for ischemic heart disease and SMC at the housebound rate by submitting a timely notice of disagreement and substantive appeal, after which the AOJ certified both issues to the Board.  See June 2012 notice of disagreement; November 2013 statement of the case and December 2013 VA Form 9; January 2014 VA Form 8. 

In July 2016, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw all appeals that were currently pending.  The only appeals pending at that time were the issues of entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease and SMC at the housebound rate.  As such, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they must be dismissed.



ORDER

The appeal involving the issues of entitlement to an effective date earlier than August 31, 2010, for the award of service connection for ischemic heart disease and SMC at the housebound rate is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


